DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received July 19, 2021.  Claims 1-15 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuyuki et al, JP 2009/275145.
Mizuyuki et al teach a face washing composition comprising 2% sophorolipid and 10% potassium cocoate soap (table 9, example 19).  
10% soap satisfies condition A;
Coco soap satisfies condition B;
Condition C is addressed below;
There is 20% as much sophorolipid as soap, and so condition D is satisfied.

With respect to claims 6 and 14, the examiner notes that cocoate is predominantly lauric and myristic salts, with lesser amounts of palmitic and oleic salts.
With respect to the composition being stored and dispensed from a dispenser, persons of skill in the art and consumers alike are aware that all liquid soaps, almost without exception, must be stored and dispensed from a dispenser of some sort, and so the presence of a dispenser, whether manual or automatic, does not further limit claims to a liquid soap composition.
Applicants have traversed this rejection on the grounds the sophorolipid used in the examples are only as high as 70% acidic sophorolipid and so the reference should not be applied.  The examiner is not limited to the examples, but to the disclosure as a whole.  As the reference contemplates acidic sophorolipids, the examiner maintains it is obvious to use acidic sophorolipids in amounts as high as 100%, which overlaps the range claimed.  With respect to reduced clogging, the reference teaches the same soap and sophorolipid (when an acidic sophorolipid is selected) claimed, in the same proportions claimed.  The examiner maintains, without evidence to the contrary, the composition of the reference will exhibit the same anti-clogging properties as the claimed composition.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiko et al, JP 2006/083238.

With respect to claims 6 and 14, the examiner notes that cocoate is predominantly lauric and myristic salts, with lesser amounts of palmitic and oleic salts.
With respect to the composition being stored and dispensed from a dispenser, persons of skill in the art and consumers alike are aware that all liquid soaps, almost without exception, must be stored and dispensed from a dispenser of some sort, and so the presence of a dispenser, whether manual or automatic, does not further limit claims to a liquid soap composition.
Applicants have traversed this rejection on the grounds the reference is focused on different properties of personal cleansers and this may be correct.  Applicants have claimed a composition consisting of two well-known components: common soap, and a well-known biosurfactant.  Applicants combined features A-D are satisfied by coco soap (taught by the reference), acidic sophorolipid (taught by the reference) and ratio of components (at least contemplated by the reference).  The examiner maintains, without evidence to the contrary, the composition of the reference will exhibit the same properties as the claimed composition, whether specifically mentioned by the reference or not.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761